J   -S78038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

                 v.


    MATHIS AVERY SR.

                      Appellant             :   No. 1316 EDA 2018

                     Appeal from the PCRA Order May 2, 2018
      In the Court of Common Pleas of Delaware County Criminal Division at
                         No(s): CP-23-CR-0002446-2009


BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED JANUARY 07, 2019

        Appellant Mathis Avery Sr. appeals from the order of the Court of

Common Pleas of Delaware County that dismissed his petition pursuant to the

Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On November 2, 2011, a    jury convicted Appellant of attempted murder
and related charges. On December 20, 2011, Appellant was sentenced to an

aggregate term of 235 to 470 months' incarceration to be followed by five

years' state probation.      After Appellant filed   a   timely appeal, this Court
affirmed the judgment of sentence on August 20, 2012. Appellant did not file

a   petition for allowance of appeal with our state Supreme Court.

        On February 19, 2013 and September 18, 2013, Appellant filed pro se

petitions in which he requested the modification of his sentence nunc pro tunc.

The lower court did not address these petitions as the filings were not

forwarded to the judge's chambers as required by Pa.R.Crim.P. 903(A).


      Former Justice specially assigned to the Superior Court.
J   -S78038-18



        On November 21, 2013, Appellant filed a                   timely petition seeking relief

under the PCRA.           The lower court appointed counsel, who subsequently

submitted     a    petition to    withdraw and                a   no -merit   brief pursuant to

Commonwealth v. Turner, 518                     Pa.       491, 544 A.2d 927 (1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988).                          On February 18,

2015, the PCRA court granted counsel's petition to withdraw and filed notice

of its intent to dismiss the petition without             a   hearing pursuant to Pa.R.Crim.P.

907. In response, Appellant filed         a   motion for reconsideration of his sentence

on March 11, 2015.          Thereafter, on April 14, 2015, the PCRA court filed an

order dismissing Appellant's PCRA petition.

        On October 1, 2015, this Court filed a memorandum decision, vacating

the PCRA court's order and remanding for the appointment of counsel for

Appellant.        This Court found that the PCRA court should have treated

Appellant's pro se filings on February 19, 2013 and September 18, 2013 as

PCRA    petitions.      As a result, this Court remanded for the appointment of

counsel on Appellant's behalf to review these petitions.

        After remand, the PCRA court appointed Appellant counsel, who also

sought to withdraw by filing      a   Turner -Finley no -merit brief.          On April 3, 2018,

the PCRA court filed notice of intent to dismiss these petitions pursuant to

Rule 907 and granted counsel permission to withdraw.

        Before the PCRA court could enter             a   final order on Appellant's petition,

Appellant filed    a   notice of appeal on April 25, 2018, purporting to appeal from

an order entered on April 13, 2018.            While no order was entered on that date,

                                              - 2 -
J   -S78038-18



it appears Appellant intended to attempt to appeal from the April 3, 2018

order in which the PCRA court issued its Rule 907 notice and allowed counsel

to withdraw. Thereafter, on May 2, 2018, the PCRA court entered             a   final order

dismissing Appellant's PCRA petitions and all the pro se motions to modify

Appellant's sentence.

        As an initial matter, we recognize   that Appellant filed   a   premature notice

of appeal before the PCRA court entered its final order. Generally, an appeal

may only be taken from      a   final order of court. See Pa.R.A.P. 341. However,

this Court may address      a   premature appeal when the subsequent actions of

the trial court fully ripen it.    Commonwealth v. Cooper, 611              Pa.   437, 27

A.3d 994, 1004 (2011); Pa.R.A.P. 905 ("A notice of appeal filed after the

announcement of     a   determination but before the entry of an appealable order

shall be treated as filed after such entry and on the day thereof.")).                As a

result, we may reach the merits of this appeal.'

        Our standard of review is as follows:

        When reviewing the denial of         petition, we must determine
                                        a PCRA
        whether the PCRA court's order is supported by the record and
        free of legal error. Generally, we are bound by a PCRA court's
        credibility determinations. However, with regard to a court's legal
        conclusions, we apply a de novo standard.
Commonwealth v. Johnson, 635              Pa.    665, 139 A.3d 1257, 1272 (2016)

(quotation marks and quotations omitted).



1 We note that all of Appellant's pro se petitions can be considered to be timely
under the PCRA as they were filed within one year of the date Appellant's
judgment of sentence became final. See 42 Pa.C.S.A. § 9545(b)(1).
                                         - 3 -
J -S78038-18




      In attempting to reach the merits of Appellant's petition, we observe

that Appellant's pro se brief contains substantial defects; the brief fails to
comply with nearly every requirement in Pa.R.A.P. 2111(a)(1)-(12) as it does

not contain any comprehensible factual background, procedural history,

statement of the questions involved, citation to authority, legal argument or

analysis. Pennsylvania Rule of Appellate Procedure 2101 allows this Court to

quash or dismiss an appeal if the appellate brief contains substantial defects.

Pa.R.A.P. 2101.

      While we acknowledge that Appellant is proceeding pro se and we will

construe his brief liberally, he is not entitled to special deference as   a   pro se

litigant as this Court has held that "[a]ny layperson choosing to represent

[himself] in   a   legal proceeding must, to some reasonable extent, assume the

risk that [his] lack of expertise and legal training will prove [his] undoing."

Branch Banking & Tr. v. Gesiorski, 904 A.2d 939, 942 (Pa.Super. 2006).
Moreover,

             [w]hen briefing the various issues that have been
      preserved, it is an appellant's duty to present arguments that are
      sufficiently developed for our review. The brief must support the
      claims with pertinent discussion, with references to the record and
      with citations to legal authorities. We will not act as counsel and
      will not develop arguments on behalf of an appellant. Moreover,
      when defects in a brief impede our ability to conduct meaningful
      appellate review, we may dismiss the appeal entirely or find
      certain issues to be waived.
In re R.D.,    44 A.3d 657, 674 (Pa.Super. 2012) (citations omitted).




                                        -4
J -S78038-18




      Upon review of Appellant's brief, we find no coherent legal discussion

and cannot decipher the issues that Appellant is asking this Court to review.

As a result, Appellant's failure to properly raise and develop an argument

precludes any meaningful judicial review of this appeal. Thus, we must find

all of Appellant's issues to be waived and dismiss this appeal.

     Order affirmed.
Judgment Entered.




Jseph   D.Seletyn,
Prothonotary



Date: 1/7/19




                                     -5